Case 5:18-cv-01189-JGB-SHK Document 31 Filed 10/09/19 Pagelof1 Page ID#:614

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES— GENERAL

CaseNo. EDCV 18-1189-JGB (SHKx) Date October 9, 2019

Title Norma Williams v. Navient Solutions, LLC, et al.

 

 

 

Present: The Honorable JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE

 

 

 

MAYNOR GALVEZ Not Reported
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Present None Present

Proceedings: (INCHAMBERS) Order to Show Cause

On July 15, 2019, the Court held a status conference in this matter. (Dkt. No. 30.) The
Court ordered the case be reopened and ordered the parties to file a status report within 30 days.

(Id.)

Both parties are ordered to show cause in writing by October 18, 2019 for their failure to
file a status report. Failure to respond to this order may result in dismissal of the action.

IT IS SO ORDERED.

 

Page 1 of 1 CIVIL MINUTES—GENERAL Initials of Deputy Clerk iv
